UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4129


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN LEIGH SULLIVAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:09-cr-00302-FL-1)


Submitted:   October 6, 2011                 Decided:   October 20, 2011


Before WILKINSON, and NIEMEYER, Circuit Judges, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Joe Exum, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan      Leigh     Sullivan     appeals       his    convictions        and

340-month sentence imposed after he pled guilty to eleven counts

of manufacturing child pornography, in violation of 18 U.S.C.A.

§ 2251(a)    (West    Supp.    2008),      and    one       count    of   possession      of

child pornography, in violation of 18 U.S.C.A. § 2252A(a)(5)(B)

(West   Supp.    2008).       On    appeal,      Sullivan      argues      that    counsel

rendered ineffective assistance by failing to arrange for him to

view the images before trial.              Sullivan claims that had he seen

the images, he would have pled guilty sooner and received a

shorter sentence.

            Claims of ineffective assistance of counsel are not

cognizable      on   direct    appeal      unless       the     record     conclusively

establishes ineffective assistance.                 United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                  Rather, to allow for adequate

development     of   the    record,     claims         of    ineffective     assistance

generally should be brought in a 28 U.S.C.A. § 2255 (West Supp.

2011)   motion.       Id.      Our    review      of    the    record      leads    us    to

conclude     that    it     does     not       conclusively         demonstrate      that

Sullivan’s counsel was ineffective and therefore the claim is

not cognizable here.          United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999).

            Accordingly,       we     affirm.           We     dispense      with    oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  3